 1   STUART HANLON, CSBN: 66104
     SARA RIEF, CSBN: 227279
 2
     Law Office of Hanlon & Rief
     1663 Mission Street, 2nd Floor
 3
     San Francisco, CA 94103
 4
     (415) 864-5000
     sara@stuarthanlonlaw.com
 5
     Attorney for Defendant
 6   DANIEL LOPEZ

 7                          IN THE UNITED STATES DISTRICT COURT

 8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                        OAKLAND DIVISION

10
     UNITED STATES OF AMERICA,                    )
11                                                )       No. CR 17-00554 PJH
            Plaintiff,                            )
12                                                )       STIPULATION FOR RETURN OF
                                                  )       UNITED STATES PASSPORT AND
13                                                )       [PROPOSED] ORDER
                                                  )
14   DANIEL LOPEZ,                       )
                                         )
15         Defendant.                    )
                                         )
16                                       )
     ____________________________________)
17
            IT IS HEREBY STIPULATED by the parties that the United States passport for Daniel
18

19
     Lopez be returned to Mr. Lopez or to his counsel of record, Sara Rief. The above-captioned

20
     matter has concluded. Mr. Lopez was sentenced to probation on July 11, 2018. Counsel for Mr.

21   Lopez has contacted his probation officer who does not object to the return of his passport.

22

23   Dated: October 10, 2018                      /s/
                                                  SARA RIEF
24                                                Attorney for Defendant
                                                  DANIEL LOPEZ
25
     Dated: October 10, 2018
26
                                                  /s/
27
                                                  HELEN GILBERT
28
                                                  Assistant United States Attorney


                                    STIPULATION AND PROPOSED ORDER
                                             US v. Daniel Lopez
 1   GOOD CAUSE HAVING BEEN SHOWN,
 2
            IT IS HEREBY ORDERED that the United States passport for Daniel Lopez be
 3
     allowed to him or to his counsel of record, Sara Rief.
 4

 5
     Dated: 10/11/18                       ____________________________________________________
                                           HONORABLE MAG. JUDGE KANDIS A. WESTMORE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                    STIPULATION AND PROPOSED ORDER
                                             US v. Daniel Lopez
